NO. 07-08-0415-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



NOVEMBER 4, 2008



______________________________





JAMES ISHMAEL TIBBS, APPELLANT



V.



WARDEN SAVERS, ET AL., APPELLEES





_________________________________



FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;



NO. 4315H; HONORABLE RON ENNS, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Appellant, James Ishmael Tibbs, filed a notice of appeal challenging the trial court’s order and final judgment dismissing his suit against Appellees for failure to comply with the requirements of § 14.004(a)(2) of the Texas Civil Practice and Remedies Code.  Although the clerk’s record has not been filed in this cause, a copy of the 
Order of Dismissal and Final Judgment 
was attached to Appellant’s request for permission to proceed 
in forma pauperis.
  While the order is signed by the trial court, it is not dated.  The date an order or judgment is signed in a civil case is essential in determining the time in which to perfect an appeal and the time in which to file the appellate record.  
See
 Tex. R. App. P. 26.1, 35.1.  Consequently, we now abate the appeal and remand the cause to the trial court to utilize whatever means necessary to determine the date the Order of Dismissal and Final Judgment was signed.

Once the date is determined, we direct the trial court to enter a modified, signed order reflecting the date on which it was signed.   The trial court clerk shall immediately forward a copy of the corrected order to the Clerk of this Court and shall include a copy of  that order in the clerk’s record to be filed with the Clerk of this Court on or before December 5, 2008, should Tibbs be entitled to a clerk’s record by law.

It is so ordered.

Per Curiam